 



Exhibit 10.7

EMPLOYMENT AGREEMENT
FOR FIRST SENIOR VICE PRESIDENTS

     THIS AGREEMENT (the “Agreement”), made this 1st day of February, 2005, by
and between YARDVILLE NATIONAL BANK (the “Bank”) and Daniel J. O’Donnell (the
“Officer”). References to “the Company” herein shall refer to YARDVILLE NATIONAL
BANCORP, a New Jersey corporation (the “Company”) and the holding company for
the Bank.

W I T N E S S E T H

     WHEREAS, the Bank desires to retain the services of the Officer as an
employee of the Bank; and

     WHEREAS, the Officer and the Bank (desire to enter into an employment
agreement setting forth the terms and conditions of the continuing employment of
the Officer and the related rights and obligations of the parties.

     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, the parties hereby agree as follows:

     1. Employment. The Bank shall employ the Officer as a First Senior Vice
President/General Counsel of the Bank. The Officer shall render such
administrative and management services as are customarily provided by persons
employed in similar officer capacities and shall have such other powers and
duties as the Chief Executive Officer or the Board may prescribe from time to
time.

     2. Location and Facilities. The Bank will furnish the Officer with the
working facilities and staff customary for officers with the title and duties
set forth in Section 1 and as are necessary for the performance of the Officer’s
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.

3. Term.



  a.   The term of this Agreement shall be (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending on the first anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.     b.   On each
anniversary date of the Effective Date prior to a termination of the Agreement,
the term under this Agreement shall be extended automatically for an additional
one (1) year period without action by any party provided, however, that neither
the Bank nor the Officer shall have given written notice at least sixty (60)
days prior to such anniversary date of their election not to extend the term of
the Agreement.

     4. Base Compensation.



  a.   The Bank agrees to pay the Officer during the term of this Agreement a
base salary at the rate of $135,000.00 per year, payable in accordance with
customary payroll practices.     b.   The Executive Management Committee of the
Bank shall review annually the rate of the Officer’s base salary based upon
factors they deem relevant, and may maintain, increase or decrease the Officer’s
base salary.     c.   In the absence of action by the Executive Management
Committee, the Officer shall continue to receive base salary at the annual rate
specified on the Effective Date or, if another rate has been established under
the provisions of this Section 4, the rate last properly established by action
of the Executive Management Committee under the provisions of this Section 4.

E-29



--------------------------------------------------------------------------------



 



     5. Bonuses. Officer shall be entitled to participate in any discretionary
bonuses or other incentive compensation programs that may be awarded from time
to time to senior management employees, pursuant to bonus plans or otherwise.

     6. Benefit Plans. The Officer shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, and retirement plans, stock
compensation plans and other benefit programs and arrangements as may be
approved from time to time for the benefit of Bank employees.

     7. Vacation and Leave.



  a.   The Officer may take vacations and other leave in accordance with Bank
policy for senior officers, or otherwise as approved by the Board.     b.   In
addition to paid vacations and other leave, the Officer shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
duties for such additional periods of time and for such valid and legitimate
reasons as the Bank may determine in its discretion. Further, the Bank may grant
to the Officer a leave or leaves of absence, with or without pay, at such time
or times and upon such terms and conditions as the Bank, in its discretion, may
determine.

     8. Expense Payment and Reimbursements. The Officer shall be reimbursed for
all reasonable out-of-pocket business expenses incurred in connection with
services performed under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Bank.

     9. This Section 9 has been intentionally left blank.

     10. Loyalty and Confidentiality.



  a.   During the term of this Agreement: (i) the Officer shall devote the
requisite time, attention, skill, and efforts to the faithful performance of his
duties hereunder; provided, however, that from time to time, the Officer may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of the Officer’s duties pursuant to this Agreement, or violate any
applicable statute or regulation; and (ii) the Officer shall not engage in any
business or activity contrary to the business affairs or interests of the Bank
or any of its subsidiaries or affiliates.     b.   Nothing contained in this
Agreement shall prevent or limit the Officer’s right to invest in the capital
stock or other securities of any business dissimilar from that of the Bank or
any of its subsidiaries or affiliates, or, solely as a passive, minority
investor, in any business.     c.   The Officer agrees to maintain the
confidentiality of any and all information concerning the operations or
financial status of the Bank; the names or addresses of any borrowers,
depositors and other customers; any information concerning or obtained from such
customers; and any other information concerning the Bank to which the Officer
may be exposed during the course of the Officer’s employment with the Bank. The
Officer further agrees that, unless required by law or specifically permitted by
the Board in writing, the Officer will not disclose to any person or entity,
either during or subsequent to employment with the Bank, any of the
above-mentioned information which is not generally known to the public, nor
shall the Officer employ such information in any way other than for the benefit
of the Bank or any of its subsidiaries or affiliates.

     11. Termination and Termination Pay. Subject to Section 12 of this
Agreement, the Officer’s employment under this Agreement may be terminated in
the following circumstances:

E-30



--------------------------------------------------------------------------------



 



  a.   Death. The Officer’s employment under this Agreement shall terminate upon
the Officer’s death during the term of this Agreement, in which event the
Officer’s estate shall be entitled to receive the compensation due to the
Officer through the last day of the calendar month of death.     b.  
Retirement. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall terminate upon the Officer’s retirement and will be subject to
any retirement benefit plan or plans provided for under Section 6 of this
Agreement or otherwise.     c.   Disability.



  i.   The Bank or the Officer may terminate the Officer’s employment after
having established the Officer’s Disability. For purposes of this Agreement,
“Disability” means the Officer’s suffering a sickness, accident or injury which
has been determined by the carrier of any individual or group disability
insurance policy covering the Officer, or by the Social Security Administration,
to be a disability rendering the Officer totally and permanently disabled. The
Bank shall determine in good faith whether or not the Officer is disabled for
purposes of this Agreement. As a condition to any benefits, the Bank may require
the Officer to submit proof of the carrier’s or the Social Security
Administration’s determination of disability.     ii.   In the event of such
Disability, the Officer’s obligation to perform services under this Agreement
will terminate. In the event of such termination, the Officer shall continue to
receive one-hundred percent (100%) of the Officer’s monthly base salary (at the
annual rate in effect on the date of termination) through the earlier of the
date of the Officer’s death, the date the Officer attains age 65 or the date
which is six (6) months after the Officer’s termination date. Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to the Officer under any other disability program sponsored by the Bank.
    iii.   In addition, during any period of Disability for which the Officer is
receiving payments under this Section 11(c), the Officer and the Officer’s
dependents shall, to the greatest extent possible, continue to be covered under
all benefit plans (including, without limitation, retirement plans and medical,
dental and life insurance plans) under which the Officer participated prior to
the Disability, on the same terms as if the Officer were actively employed
through the earlier of the date of the Officer’s death, the date the Officer
attains age 65 or the date which is six (6) months after the Officer’s
termination date.



  d.   Just Cause.



  i.   The Bank may, by written notice to the Officer in the form and manner
specified in this paragraph, immediately terminate the Officer’s employment with
the Company or the Bank, respectively, at any time, for Just Cause. The Officer
shall have no right to receive compensation or other benefits for any period
after termination for Just Cause, except for previously vested benefits.
Termination for “Just Cause” shall mean termination because of, in the good
faith determination of the Bank, the Officer’s:



  (1)   Personal dishonesty;     (2)   Incompetence;     (3)   Willful
misconduct;     (4)   Breach of fiduciary duty involving personal profit;

E-31



--------------------------------------------------------------------------------



 



  (5)   Intentional failure to perform duties under this Agreement;     (6)  
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or     (7)   Material breach of any
provision of this Agreement.



  e.   Voluntary Termination by the Officer. In addition to the Officer’s other
rights to terminate employment under the Agreement, the Officer may voluntarily
terminate employment during the term of this Agreement upon at least sixty
(60) days prior written notice to the Bank, in which case the Officer shall
receive only compensation, vested rights and employee benefits up to the date of
termination.     f.   Without Just Cause.



  i.   In addition to termination pursuant to Sections 11(a) through 11(e), the
Bank may, by means of written notice, immediately terminate the Officer’s
employment at any time for a reason other than Just Cause (a termination
“Without Just Cause”).     ii.   Subject to Section 12 hereof, in the event of
termination under this Section 11(f), the Officer shall be entitled to receive
the annual base salary that would have been paid for the remaining term of the
Agreement, including any renewals or extensions thereof, determined by reference
to the highest annual rate of base salary in effect pursuant to Section 4 of
this Agreement in any of the twelve (12) months immediately preceding the
Officer’s termination date. The sum due under this Section 11(f) shall be paid
in one lump sum within thirty (30) calendar days of the Officer’s termination.  
  iii.   Notwithstanding the foregoing, a reduction in base salary or a
reduction or elimination of the Officer’s participation in or benefits under one
or more benefit plans that occurs as part of a good faith, overall reduction in
salary or a reduction or elimination of plans or benefits provided thereunder,
provided such reduction or elimination applies to all participants in a
non-discriminatory manner (except as such discrimination may be necessary to
comply with law), shall not constitute a material breach of this Agreement,
provided that benefits of the same type or to the same general extent as those
offered under the plan prior to reduction or elimination are not available to
other officers of the Bank or its affiliates, or any company that controls
either of them, under a plan or plans under which the Officer is not entitled to
participate.     iv.   Notwithstanding anything in this Agreement to the
contrary, during the six (6) month period beginning on the effective date of a
Change in Control (as defined in Section 12(a)), the Officer may voluntarily
terminate employment under this Agreement for any reason and such termination
shall constitute termination Without Just Cause.



  g.   Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Bank or the Officer pursuant to Section 11(f) and continuing until the six
(6) month anniversary of the effective date of such termination, (i) the
Officer’s obligations under Section 10(c) of this Agreement will continue in
effect; and (ii) the Officer shall not interfere with the relationship between
the Bank and any of its employees, agents, customers or representatives.

     12. Termination in Connection with a Change in Control.

E-32



--------------------------------------------------------------------------------



 



  a.   “Change in Control” means any one of the following events occurs:



  i.   Merger: the Company merges into or consolidates with another corporation,
or merges another corporation into the Company and, as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;     ii.  
Acquisition of Significant Share Ownership: a report on Schedule 13D or another
form or schedule (other than Schedule 13G) is filed or is required to be filed
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the
schedule discloses that the filing person or persons acting in concert has or
have become the beneficial owner(s) of 25% or more of a class of the Company’s
voting securities, but this clause (ii) shall not apply to beneficial ownership
of Company voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns fifty percent (50%) or more of
its outstanding voting securities;     iii.   Change in Board Composition:
during any period of two consecutive years, individuals who constitute the
Company’s or the Bank’s Board of Directors at the beginning of the two-year
period cease for any reason to constitute at least a majority of the Company’s
or the Bank’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by stockholders) by a vote of at least
three-fourths (3/4) of the directors who were directors at the beginning of the
period shall be deemed to have been a director at the beginning of the two-year
period; or     iv.   Sale of Assets: The Company sells to a third party all or
substantially all of its assets.



  b.   If, within the period beginning six (6) months prior to and ending two
(2) years after a Change in Control, the Bank shall terminate the Officer’s
employment Without Just Cause, the Bank shall, within thirty (30) calendar days
of the Officer’s termination of employment, make a lump-sum cash payment to the
Officer in an amount equal to two times the Officer’s highest annual rate of
base salary during the two (2) year period preceding the effective date of the
Change in Control. This cash payment shall be made in lieu of any payment also
required under Section 11(f) of this Agreement because of a termination in such
period.

     13. Indemnification and Liability Insurance.



  a.   Indemnification. The Bank agrees to indemnify the Officer (and the
Officer’s heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations,
against any and all expenses and liabilities reasonably incurred by the Officer
in connection with or arising out of any action, suit, or proceeding in which
the Officer may be involved by reason of having been a director or Officer of
the Bank or any of its subsidiaries or affiliates (whether or not the Officer
continues to be a director or Officer at the time of incurring any such expenses
or liabilities). Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs, attorneys’ fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against the Officer in the Officer’s capacity as an officer or director
of the Bank or any of its subsidiaries or affiliates. Indemnification for
expenses shall not extend to matters for which the Officer has been terminated
for Just Cause. Nothing contained herein shall be deemed to provide
indemnification otherwise prohibited by applicable law or regulation.
Notwithstanding anything herein to the contrary, the obligations of this
Section 13 shall survive the term of this Agreement by a period of six
(6) years.

E-33



--------------------------------------------------------------------------------



 



  b.   Insurance. During the period in which indemnification of the Officer is
required under this Section 13, the Bank shall provide the Officer (and the
Officer’s heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Bank, at least equivalent
to the coverage provided to directors and senior officers of the Bank.

     14. Injunctive Relief. If there is a breach or threatened breach of Section
11(g) of this Agreement, the Bank and the Officer agree that there is no
adequate remedy at law for such breach, and further, that the Bank shall be
entitled to injunctive relief restraining the Officer from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach. The parties hereto likewise agree that the Officer, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Bank under Section 12 of this Agreement.

     15. Successors and Assigns.



  a.   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor that acquires, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Company or the Bank.     b.   Since the Bank is contracting for the
Officer’s unique and personal skills, the Officer shall be precluded from
assigning or delegating any rights or duties hereunder without first obtaining
the written consent of the Bank.

     16. No Mitigation. The Officer shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking new employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Officer in any subsequent employment.

     17. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch office of the United States Postal Service, by registered or certified
mail, postage prepaid, addressed to the Bank at its principal business office
and to the Officer at the Officer’s home address as maintained in the records of
the Bank.

     18. Joint and Several Liability; Payments by the Company and the Bank. To
the extent permitted by law, the Company shall be jointly and severally liable
with the Bank for the payment of all amounts due under this Agreement and shall
guarantee the performance of the Bank’s obligations hereunder, provided,
however, that the Company shall not be required by this Agreement to pay the
Officer a base salary or any bonuses or any other cash payments, except in the
event that the Bank does not fulfill its obligations to the Officer for such
payments.

     19. No Plan Created by this Agreement. The Officer and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provisions of this Agreement are intended to, or shall be deemed to, create any
“plan” for purposes of the Employee Retirement Income Security Act of 1974
(ERISA) or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was created by this Agreement shall
be deemed a material breach of this Agreement by the party making such an
assertion.

     20. Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
otherwise specifically provided for herein.

     21. Applicable Law. Except to the extent preempted by federal law, the laws
of the State of New Jersey shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.

     22. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the remaining provisions hereof.

E-34



--------------------------------------------------------------------------------



 



     23. Headings. Headings contained herein are for convenience of reference
only.

     24. Entire Agreement. This Agreement, together with any understandings or
modifications agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the subject matter hereof, other
than written agreements with respect to specific plans, programs or arrangements
described in Sections 5 and 6. This agreement supercedes and replaces in its
entirety any previous employment agreements between or among the Bank, the
Company and the Officer.

E-35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first set forth above.

          Attest:   YARDVILLE NATIONAL BANK
 
       

  By:   F. Kevin Tylus

       
Kathleen Fone
  Title:   SEVP & Chief Operating Officer
 
       
 
            YARDVILLE NATIONAL BANCORP
 
       

  By:   F. Kevin Tylus

       
Kathleen Fone
  Title:   Senior Executive Vice President
 
       
Witness:
       
 
       
Kathleen Fone
      Daniel J. O’Donnell
 
       

      First Senior Vice President

E-36